Citation Nr: 1702437	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability claimed as secondary to the service-connected partial tear left Achilles tendon.   

2.  Entitlement to service connection for a lumbar spine disability claimed as secondary to the service-connected partial tear left Achilles tendon. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from December 1981 to February 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a December 2015 decision, the Board denied the Veteran's claims of entitlement to service connection for a left knee disability claimed as secondary to the service-connected partial tear left Achilles tendon, service connection for a lumbar spine disability claimed as secondary to the service-connected partial tear left Achilles tendon, service connection for a right great toe disability, and service connection for Morton's neuroma of the left foot. The Veteran appealed the Board's December 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court). An October 2016 CAVC order vacated, in part, the Board's decision, and adopted a Joint Motion for Partial Remand (JMPR) for readjudication of the appellant's claims of entitlement to service connection for a left knee disability claimed as secondary to the service-connected partial tear left Achilles tendon and service connection for a lumbar spine disability claimed as secondary to the service-connected partial tear left Achilles tendon. A partial remand was ordered with respect to these issues; the remainder of the Board's December 2015 decision concerning service connection for a right great toe disability and service connection Morton's neuroma of the left foot is intact. Thus, the Veteran's claims of entitlement to service connection for a left knee disability and lumbar spine disability are again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

As indicated above, the Court granted the parties' JMPR, in which the parties agreed that the Board's December 2015 decision should be vacated and remanded in part because the Board did not provide an adequate statement of reasons or bases for the denying the Veteran's claims of entitlement to service connection for a left knee disability and lumbar spine disability, both claimed as secondary to his service-connected partial tear left Achilles tendon. Specifically, the Board erred in its failure to adequately explain its reliance on the findings made by a September 2011 VA examiner, essentially concluding that the examination was not fully adequate for adjudication purposes.

In this regard, a VA examination was conducted in September 2011 to address whether the Veteran's left knee arthritis and lumbar spine disability are due to or aggravated by his service-connected disability of a partial tear of the left Achilles tendon. The examiner indicated the Veteran's report and belief that his left knee and lumbar spine disabilities were due to a gait disturbance caused by the pain he experienced from his left Achilles tendon rupture. The examiner further indicated his review of the Veteran's file and, following a physical examination, opined against a finding that the claimed conditions were related to military service. In particular, the VA examiner indicated that he could not identify a gait disturbance sufficient to produce the degenerative changes in the left knee and lower back. 

The Board determined that the September 2011 VA examination was probative of the issue before it because the examiner based his opinion on a review of the claim folders, a complete physical examination, and an evaluation of the nature and extent of the Veteran's disabilities. Additional review of the Veteran's medical history, however, shows multiple VA treatment records where either the severity of the antalgic gait described or the opinion expressed as to the impact of the Veteran's antalgic gait on his left knee and low back disabilities appear to be contrary to or not fully considered in the findings of the September 2011 VA examiner.

Specifically, treatment notes dated on April 29, 2011, and on August 19, 2011, indicate that the Veteran suffered from an antalgic gait, which required the assistance of a cane. In February 2011, the VA treatment provider indicated that the Veteran suffered from abnormal toe walking and an antalgic gait. In July 2010, the VA treatment provider diagnosed the Veteran with a partial Achilles tendon tear that was "certainly affecting [the Veteran's] gait which could worsen his back pain." Subsequent to the September 2011 VA examination, treatment records indicate that in November 2013, the Veteran was evaluated specifically for leg length discrepancy and gait disturbance. The examiner, following his description of the Veteran's left knee as flexed while in a standing position and as suffering from an asymmetrical pelvis, assessed the Veteran with the presence of a gait abnormality secondary to the service-connected Achilles tendinitis. A 1/2 inch heel lift was prescribed. In connection with a March 2014 VA examination, the examiner indicated that the Veteran's physical medicine and rehabilitation doctor believed the back and left ankle disabilities, among others, were caused by the ankle injury and abnormal gait.

As such, pursuant to the October 2016 JMPR and CAVC order, this case is remanded for an additional examination to address whether the Veteran's left knee disability and lumbar spine disability are secondary to his service-connected partial tear left Achilles tendon and to reconcile the September 2011 VA examination with the VA treatment records described above.

Accordingly, the case is REMANDED for the following action:

1. Obtain for association with the claims folder all recent medical records of treatment for the Veteran's disabilities, including his left knee disability and lumbar spine disability.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter, arrange for the Veteran to undergo an additional appropriate VA examination.  Following a review of the Veteran's entire electronic claims folder, and after a thorough examination of the Veteran utilizing the appropriate forms, the examiner must opine whether: 

i) It is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused and/or aggravated by his service-connected partial tear left Achilles tendon;

ii) It is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was caused and/or aggravated by his service-connected partial tear left Achilles tendon.

If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

A complete, well-reasoned rationale must be provided for all opinions offered. The examiner must reconcile any opinion with the service treatment and personnel records described above pertaining to the Veteran's documented abnormal gait and Achilles/ankle injury, any post-service diagnoses, lay statements, additional VA examinations and any other private medical opinions. 

3. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claims of entitlement to service connection for a left knee disability claimed as secondary to the service-connected partial tear left Achilles tendon and service connection for a lumbar spine disability claimed as secondary to the service-connected partial tear left Achilles tendon. Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

